DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, including amendments to Claims 5 & 11-13, resulting in a modification of the previous prior art rejection, using the same prior art references.
On pages 7-9 of the Remarks section as indicated by the page number at the upper right corner of each page, Applicant discusses the amendments made to overcome the previous objections to the Specification and claims, as well as the previous 112(b) rejections.  Applicant also summarizes the previous interview held between Examiner and Applicant.  In response, the Examiner has withdrawn the previous objections and 112(b) rejections, but has made a new 112(b) rejection due to the amendments made by Applicant.
On pages 9-13, Applicant argues against the previous prior art rejection disclosing independent Claim 1.  Specifically, Applicant argues that the combination of previous primary reference Tomita et al., (“Tomita”, US 2013/0220912), and previous secondary reference Ueno et al., WO2013129384, (“Ueno”, “Machine Translation of WO2013129384”, published 2013, 68 total pages), do not allegedly “establish a prima facie case of obviousness”.  Applicant summarizes the case law for obviousness and the Graham factors, arguing that a proper rationale has not be used to reject the disputed claims.  Applicant notes that primary reference Tomita discusses providing a carrier for blood component adsorption for removing leukocytes and inflammatory cytokines.   Then, Applicant states that secondary reference Ueno has a different objective  in which the adsorption column can “efficiently adsorb and remove the pathogenic protein” and “reduce the amount of blood remaining on the adsorption column”.  Applicant argues that additional paragraph [0047] of Ueno, which discusses the surface average roughness of the adsorption material, is directed to reducing the adhesion of platelets and leukocytes.  Applicant concludes that this effect of reducing platelets and leukocytes during adsorption in Ueno is not desired in primary reference Tomita because Tomita removes leukocytes, arguing that these are different objectives.  Applicant asserts that a person of ordinary skill in the art would not be motivated to apply Ueno to Tomita because using Ueno would motivate one to make the roughness as flat as possible, outside the disclosed bounds of Ueno. 
In response, the Examiner notes that Ueno explicitly states in paragraph [0001] that “the present invention relates to an adsorption column suitably used for adsorbing a substance to be adsorbed from a treatment liquid such as blood or blood components” and points to paragraph [0012] of Ueno which clarifies that the invention provides “an adsorption column having less residual blood when blood is used as the liquid to be treated”.  Thus, the Examiner notes that Ueno is concerned with having too much residual blood on the adsorption material/column after treatment making it difficult to selectively remove certain components in said blood.  Then, the Examiner notes that paragraph [0047] of Ueno only states that “the surface of the hollow fiber is too flat” and then “the adhesion of platelets and leukocytes increases”.  Ueno does not state that it does not want leukocytes adhered at all.  Rather, Ueno does not want “too many” leukocytes and platelets adhered.  Furthermore, the Examiner takes the position that both Tomita and Ueno overlap in objectives because Tomita discloses not only the removal of leukocytes but also inflammatory cytokines, (See paragraphs [0019]-[0021], Tomita).  The Examiner notes that Ueno also explicitly discloses that its invention has “cytokines…[which] can be efficiently removed”, (See paragraph [0018], Ueno).  Thus, the Examiner finds that Ueno does not teach away from modification of surface roughness because it does not state that its objective is lack of removal of leukocytes, and because Ueno also is concerned with the removal of cytokines as is Tomita.  Thus, the Examiner takes the position that both references overlap in scope and objective, thus the Examiner maintains combining the teaching from Ueno to selectively modify the surface roughness to avoid too much residual blood being retained by the adsorption column, which would affect adsorption performance, (See paragraphs [0012], [0014] & [0018], Ueno).  Thus, the Examiner finds Applicant’s remarks here unpersuasive.
Applicant also argues that the current invention can “selectively adsorb and remove immunosuppressive leukocyte” and such effects are “not described, recognized or suggested in any of the cited references, nor is it predictable based on the actual, and inconsistent teachings in the references”.   However, here, the Examiner takes the position that Tomita clearly discloses removing immunosuppressive leukocyte, (See paragraphs [0019]-[0021], Tomita), in which Tomita discloses removing leukocytes in which cytokines secreted from leukocytes that “function to control the immune system” are “preferably removed” by adsorption.  The Examiner finds that the prior art does disclose “adsorbing and removing immunosuppressive leukocyte” as a result, thus it is “described, recognized and suggested in the cited references, and it is predictable”.  Thus, the Examiner finds Applicant’s remark here unpersuasive.
On pages 12-13, Applicant cites Table 1-1 pointing to the instant application’s performance at selectively removing LAP-positive lymphocyte or monocytes compared to other examples.  Applicant argues that this table and Tables 1-2 and 1-3 show unexpected, superior results compared to the existing prior art examples.  The Examiner notes however that there is nothing claimed that removes or selectively removes LAP-positive lymphocytes/monocytes over LAP-negative lymphocytes/monocytes.  Furthermore, the Examiner notes that the independent claim does not mention removing or adsorbing any sort of component, let alone a leukocyte, lymphocyte, monocyte, or LAP positive/negative lymphocytes/monocytes.  The Examiner finds that Tomita discloses all of the claimed components and structure of independent Claim 1, except for average surface roughness, for which Ueno is used to disclose and combine with Tomita.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “an adsorption column comprising the adsorption material of claim 5” but it is not clear that the “adsorption column” here is the same or different as “a container” already claimed in Claim 5, and if the “adsorption material of claim 5” here is the same or different as the “adsorption material of claim 1” as already claimed in Claim 5.  Examiner interprets the “adsorption column” to be the same as the “container”, and “the adsorption material” limitations to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., (“Tomita”, US 2013/0220912), in view of Ueno et al., WO2013129384, (“Ueno”, “Machine Translation of WO2013129384”, published 2013, 68 total pages).
Claims 1-4 & 8-10 are directed to an adsorption material, a composition or product type invention group.
Regarding Claims 1-4 & 8-10, Tomita discloses an adsorption material for immunosuppressive leukocyte, (See Abstract and See paragraphs [0006], [0019] & [0020]), the adsorption material comprising: 
a water-insoluble carrier, (See paragraph [0017], [0023] & [0049]), to which at least one nitrogen-containing compound is bound, (See paragraphs [0023], [0029] & [0050]), the at least one nitrogen-containing compound being selected from a group consisting of a polyamine represented by the following Formula (1), a primary aliphatic amine represented by the following Formula (2), and a secondary aliphatic amine represented by the following Formula (3), (See paragraphs [0049]-[0051]; Examiner interprets selecting the compound from Formula (1), “tetraethylenepentamine” according to paragraph [0029] of the instant Specification; and that the other formulas claimed are optional as part of an either/or group), 
wherein the water-insoluble carrier has a form of fiber or particle, (See paragraph [0049]), the fiber or the particle has a diameter of 15 to 50 microns, (See paragraph [0017], [0031] & [0048]; The example shown has a diameter of 20 microns, anticipating the claimed range at that value), and the water-insoluble carrier has a surface with an arithmetic mean roughness of 0.1 to 3.0 microns: 
R1R2N-X-NR3R4 ... Formula (1) 
wherein in the Formula (1), X is a saturated or unsaturated aliphatic hydrocarbon group having 2 to 20 carbon atoms, or a heteroatom-containing carbon chain in which 1 to 5 carbon atoms of a saturated or unsaturated aliphatic hydrocarbon group having 3 to 20 carbon atoms are replaced with a nitrogen atom, a hydrogen atom that bonds to the nitrogen atom is optionally replaced with an alkyl group that optionally has an amino group, and R1 to R4 are each independently a hydrogen atom or an alkyl group, (See paragraphs [0049]-[0051]; “tetraethylenepentamine” according to paragraph [0029] of the instant Specification); 
NH2R5 ... Formula (2) 
wherein in the Formula (2), R5 is a saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms; 
NHR6R7 ... Formula (3) 
wherein in the Formula (3), R6 and R7 are each independently a saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms, (Based on the above optional either/or group limitation for Formulas (1), (2) & (3), Examiner selects Formula (1), noting that Formulas (2) & (3) are optional and not required).
Tomita does not explicitly disclose the surface with an arithmetic mean roughness of 0.1 to 3.0 microns.
Ueno discloses a material for treating leukocyte, (See paragraph [0009] & [0047], Ueno), in which the material has a surface with an arithmetic mean roughness of 0.1 to 3.0 microns, (See paragraph [0047]; Ueno discloses an Ra (equivalent to arithmetic mean roughness) range from 0.2 microns or more, anticipating the claimed range from 0.2 to 3.0 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of Tomita by incorporating 
the surface with an arithmetic mean roughness of 0.1 to 3.0 microns
as in Ueno because a roughness should be selected or controlled for “the purpose of adsorbing leukocytes”, (See paragraph [0009], Ueno), and to avoid being too uneven since “platelets and white blood cells are stimulated to activate the blood coagulation system, and blood cell components adhere to the site, resulting in residual blood” in which “the protein adsorption efficiency decreases”, (See paragraph [0046], Ueno).  By selecting this disclosed surface roughness, it produces “an adsorption column having improved adsorption performance”, (See paragraph [0013], Ueno).
Additional Disclosures Included:
Claim 2: The adsorption material according to claim 1, wherein the at least one nitrogen-containing compound comprises the polyamine represented by the Formula (1), (See paragraphs [0049]-[0051]; “tetraethylenepentamine”; Tomita).
Claim 3: The adsorption material according to claim 1, wherein the at least one nitrogen-containing compound binds to the water-insoluble carrier via a linker, (See paragraphs [0023], [0029] & [0050]; “chloroacetamidomethyl”; Tomita).
Claim 4: The adsorption material according to claim 1, wherein the water-insoluble carrier has the form of fiber, (See paragraph [0017], [0023] & [0049]; Tomita).
Claim 8: The adsorption material according to claim 2, wherein the at least one nitrogen-containing compound binds to the water-insoluble carrier via a linker, (See paragraphs [0023], [0029] & [0050]; “chloroacetamidomethyl”; Tomita).
Claim 9: The adsorption material according to claim 2, wherein the water-insoluble carrier has the form of fiber, (See paragraph [0017], [0023] & [0049]; Tomita).
Claim 10: The adsorption material according to claim 3, wherein the water-insoluble carrier has the form of fiber, (See paragraph [0017], [0023] & [0049]; Tomita).
Claims 6 & 7 are directed to an adsorption column, an apparatus or device type invention group.
Regarding Claims 6 & 7, Tomita discloses an adsorption column comprising the adsorption material according to claim 1, (See paragraphs [0041], [0042],& [0049]-[0051], Tomita).
Additional Disclosures Included:
Claim 7: The adsorption column according to claim 6, wherein the adsorption column is used for a blood purification therapy, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim 14 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 14, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 2, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim 15 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 15, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 3, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim 16 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 16, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 4, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim(s) 5, 11-13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ueno in further view of Ogasawara et al., (“Ogasawara”, US 2014/0017667).
Claims 5 & 11-13 are directed to a method of capturing an immunosuppressive leukocyte, a method type invention group.
Regarding Claim 5, modified Tomita discloses a method of capturing an immunosuppressive leukocyte, (See Abstract and See paragraphs [0022] & [0041], Tomita), wherein said method comprises immersing the adsorption material according to claim 1, (See rejection of Claim 1 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0041] & [0019]-[0021], Tomita), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraph [0022] & [0041], Tomita), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).
Claim 17 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 17, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 5, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Regarding Claim 11, modified Tomita discloses a method of capturing an immunosuppressive leukocyte, (See Abstract and See paragraphs [0022] & [0041], Tomita), wherein said method comprises immersing the adsorption material according to claim 2, (See rejection of Claim 2 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0041] & [0019]-[0021], Tomita), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraph [0022] & [0041], Tomita), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).
Regarding Claim 12, modified Tomita discloses a method of capturing an immunosuppressive leukocyte, (See Abstract and See paragraphs [0022] & [0041], Tomita), wherein said method comprises immersing the adsorption material according to claim 3, (See rejection of Claim 3 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0041] & [0019]-[0021], Tomita), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraph [0022] & [0041], Tomita), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).
Regarding Claim 13, modified Tomita discloses a method of capturing an immunosuppressive leukocyte, (See Abstract and See paragraphs [0022] & [0041], Tomita), wherein said method comprises immersing the adsorption material according to claim 4, (See rejection of Claim 4 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0041] & [0019]-[0021], Tomita), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraph [0022] & [0041], Tomita), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779